Citation Nr: 1749488	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  15-37 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional right foot disability as the result of surgery on September 17, 2010, to include pre-surgical treatment for the right foot from approximately one year prior and post-surgical treatment until approximately June 2011.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to February 1984.

This matter comes before the Board of Veteran's Appeals on April from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington dated in September 2014, in which service connection for bilateral hearing loss was denied; and in April 2013, in which compensation under the provisions of 38 U.S.C.A. § 151 was denied for additional right foot disability as the result of surgery on September 17, 2010, to include pre-surgical treatment for the right foot from approximately one year prior and post-surgical treatment until approximately June 2011.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  Transcripts of this hearing have been associated with the claims file.

This case was remanded for further development in May 2017.  The case is now again before the Board.  

This claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 151 for additional right foot disability as the result of surgery on September 17, 2010, to include pre-surgical treatment for the right foot from approximately one year prior and post-surgical treatment until approximately June 2011 addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Auditory puretone thresholds and Maryland CNC test results conducted in March 2014 and July 2017 could not be tested and/or were found to be invalid.  

2.  At no time during the pendency of this claim did the Veteran manifest hearing loss within the meaning of VA regulations.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by the May 2013 VA Form 21-526EZ.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 391 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

With regard to a present disability, March 2014 audiological examination revealed puretone thresholds could not be obtained.  In addition, Maryland CNC scores were found to be invalid.  See March 2014 VA DBQ audiological examination (C&P Exam, filed in Legacy Content Manager Documents (LCMD), rec'd in 3/19/2014).  However, auditory brainstem response (ABR) testing was found to be consistent with sensorineural hearing loss in both ears.  See August 2014 Addendum (filed in LCMD, rec'd 8/29/2014).

Accordingly, the Board remanded the claim in May 2017 to obtain additional audiological testing.  The resultant, July 2017, VA DBQ audiological examination however, continued to show that puretone thresholds could not be obtained and that Maryland CNC scores were again found to be invalid in.  See July 2017 VA DBQ audiological examination (C&P Exam, filed in LCMD, rec'd in 7/18/2017).  

The Veteran has stated she was exposed to high speed drills, ultrasonic machines, and other loud equipment machines as a dental laboratory specialist and dental hygienist; to daily weapons' fire in her capacity as NCO Academy weapons instructor; and to daily aircraft take offs and landings given the proximity of the dental lab and firing range to the airfield.  The Veteran is qualified to say that she experienced loud noises during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, service personnel records support her assertions.  However, although the record establishes she is has medical training necessary for her occupation in dentistry, she does not assert nor does the record show, she has the expertise to diagnose hearing loss or to conduct audiometric testing in the manner to obtain the results required to demonstrate hearing loss within the meaning of 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F.3d 1873, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board is sympathetic to the Veteran's situation, but is bound by the regulations.  As hearing loss is not demonstrated within the requirements of 38 C.F.R. § 3.385, the evidence cannot establish a current disability of hearing loss.  

Accordingly, audiological test results in March 2014 and July 2017 do not demonstrate a current disability of hearing loss within the meaning of 38 C.F.R. § 3.385 (2016).  There is no reasonable doubt to be resolved.  Service connection for bilateral hearing loss is not warranted.  


ORDER

Entitlement to service connection for bilateral ear hearing loss is denied.  


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 151 for additional right foot disability as the result of surgery on September 17, 2010, pre-surgical treatment for the right foot from approximately one year prior and post-surgical treatment until approximately June 2011.

In her testimony before the undersigned Veteran's Law Judge, as well as in her April 2014 notice of disagreement, the Veteran has argued that the foot surgery she underwent in September 2010 was a different procedure than she had consented to undergo in medical consultation prior to the date of surgery.  She also testified that she believed her surgeon was going to operate on her foot.  However, on the day of surgery, she was presented with a consent form that detailed a different procedure, and she was informed that a person other than her surgeon would be operating.  She testified she was presented with a consent form after she had been given anesthesia, and she so marked the form that the procedure had been changed.  See October 2016 Board Hearing Transcript, pp. 8-9.

Pursuant to the Board's remand in May 2017, a copy of the Veteran's signed consent form for the September 17, 2010 surgery is now associated with the claims file.  The Veteran's signature bears the electronic time and date notation of 10:50:55 a.m. on September 17, 2010, and shows that the Veteran annotated her signature, in legible part, to indicate:  " ... have changed the plan".  In addition, review of VA treatment records concerning the September 17, 2010 surgery reveal nursing notes signed on September 17, 2010 at 10:17 that appear to indicate that anesthesia had already been administered to the Veteran prior to the date the nursing notes were signed-and hence prior to the signing of the consent form.  

The 10:17 nursing note entry shows, among other things, possible ineffective breathing pattern related to state of consciousness from administration of IV conscious sedation.  The time of signature on these nursing notes, 10:17, would appear to establish that anesthesia had been started prior to 10:17 on September 17, 2010 as it documents a potential reaction to IV sedation.  The time of this entry is clearly prior to the 10:50:55 a.m. electronic recorded time at which the Veteran annotated and signed the pre-surgical consent form for the September 17, 2010 surgery.

In addition, the 10:17 nursing entry shows that the nursing staff observed the Veteran to show (1) potential or actual anxiety and fear related to the planned surgery and (2) potential or actual anxiety and knowledge deficit about the procedure.  

These findings are consistent with the Veteran's October 2016 testimony that she was sedated prior to signing the consent form for the surgery, and that the procedure had changed and that it confused and upset her.

Benefits under the provisions of 38 U.S.C.A. § 1151 may be granted, even if there is no fault, if there is a failure of informed consent or an event that was not reasonably foreseeable.  The events above appear to indicate that informed consent was not obtained.  However, the entire record is not before the Board.  In addition, an opinion has not been obtained concerning whether additional disability is present as the result of the September 2010 surgery and any pre- and post-operative treatment .

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all records concerning the September 17, 2010 right foot surgery, to include pre-surgical treatment for the right foot from approximately one-year prior and post-surgical treatment until approximately June 2011.  This includes, but is not limited to, all electronic and hand written notes immediately prior to, during and following the September 17, 2010 surgical procedure, as well as treatment records, medication records, progress notes, doctors' orders, nursing notes, anesthesia records and all other documents pertinent to treatment approximately one year prior to and one year subsequent to September 17, 2010 (until approximately June 2011).

2.  Perform any other development considered necessary to adjudicate the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 151 for additional right foot disability as the result of surgery on September 17, 2010, to include pre-surgical treatment for the right foot from approximately one year prior and post-surgical treatment until approximately June 2011.

3.  Schedule the Veteran for VA examination to determine the nature, extent, and etiology of any additional disability arising from the right foot surgery on September 17, 2010, to include pre-surgical treatment for the right foot from approximately one year prior and post-surgical treatment until approximately June 2011.  The claims folder, to include this remand, the Veteran's chronology of events provided in February 2011 (see @Vet's Statement: Chronology of Events b4 & aft 7/2010 Surgery, rec'd 2/16/2011), and the October 2016 hearing transcript, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.

The examiner is asked to address whether it is at least as likely as not that the Veteran has sustained any additional disability arising from the right foot surgery on September 17, 2010, including pre-surgery treatment for the right foot from approximately one year prior and post-surgical treatment until approximately June 2011.

A complete rationale for all opinions is required.  

4.  After ensuring that the requested development is complete and conducting any other development deemed necessary, the AOJ should re-adjudicate the claim.  If the claim remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


